Citation Nr: 1750092	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  11-29 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for right eye blindness.

2.  Entitlement to service connection for a bilateral knee disability, not to include gouty arthritis, including as secondary to service-connected residuals of electric shock.

3.  Entitlement to service connection for gout or gouty arthritis.

4.  Entitlement to an increased rating for residuals of an electric shock in the right upper extremity, rated 20 percent disabling prior to September 14, 2011, and 40 percent disabling as of September 14, 2011.

5.  Entitlement to a rating in excess of 20 percent for residuals of an electric shock in the left upper extremity. 

6.  Entitlement to a rating in excess of 20 percent for weakness and incoordination of the right lower extremity.

7.  Entitlement to a rating in excess of 20 percent for weakness and incoordination of the left lower extremity.

8.  Entitlement to a rating in excess of 10 percent for second degree burns with de-pigmentation of the right shoulder area.

9.  Entitlement to a rating in excess of 10 percent for second degree burns with de-pigmentation of the left shoulder area.

10.  Entitlement to an initial compensable rating for residual scars of the left foot, status post plantar wart removal.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1968.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from March 2008 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The RO in San Diego, California, certified these claims to the Board for appellate review.

In February 2015, the Board remanded these claims to the Agency of Original Jurisdiction (AOJ) for additional action.  In July 2017, the Veteran testified in support of these claims during a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for a bilateral knee disability, not to include gout; entitlement to increased ratings for weakness and incoordination of the right and left lower extremities; entitlement to increased ratings for residuals of an electric shock in the right and left upper extremities; and entitlement to increased ratings for second degree burns with de-pigmentation of the right and left shoulder areas, are REMANDED to the Agency of Original Jurisdiction.

In written statements submitted since November 2015, the Veteran is raising a claim of entitlement to an increased rating for a lumbar spine disability.  The Board refers that issue to the Agency of Original Jurisdiction for appropriate action.


FINDING OF FACT

During the July 2017 hearing, prior to the promulgation of a decision in this case, the Veteran withdrew from the appeal the claims of entitlement to service connection for right eye blindness and entitlement to an initial compensable rating for residual scars of the left foot, status post plantar wart removal, and that portion of any claim involving gouty arthritis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal on the claim of entitlement to service connection for right eye blindness are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016). 

2.  The criteria for withdrawal of the substantive appeal on the claim of entitlement to service connection for gout or gouty arthritis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016). 

3.  The criteria for withdrawal of the substantive appeal on the claim of entitlement to an initial compensable rating for residual scars of the left foot, status post plantar wart removal, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§§ 20.202, 20.204 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Either an appellant or the authorized representative may request withdrawal.  38 C.F.R. § 20.204 (2016).

During the July 2017 hearing before the undersigned Veterans Law Judge, prior to the promulgation of a decision in this case, the Veteran indicated he wanted to withdraw from appeal the claims of entitlement to service connection for right eye blindness and entitlement to an initial compensable rating for residual scars of the left foot, status post plantar wart removal, and that portion of any claim involving gouty arthritis.  Consequently, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those claims and they must be dismissed. 


ORDER

The appeal on the claim of entitlement to service connection for right eye blindness is dismissed.

The appeal on the claim of entitlement to service connection for gout or gouty arthritis is dismissed.  

The appeal on the claim of entitlement to an initial compensable rating for residual scars of the left foot, status post plantar wart removal, is dismissed.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to service connection for a bilateral knee disability, not to include gout; entitlement to increased ratings for weakness and incoordination of the right and left lower extremities; entitlement to increased ratings for residuals of an electric shock in the right and left upper extremities; and entitlement to increased ratings for second degree burns with de-pigmentation of the right and left shoulder areas, but additional action is necessary before the Board proceeds.  

During the course of this appeal, VA provided the Veteran VA examinations of the upper and lower extremities and burns.  The Board finds that the reports of those examinations are incomplete to decide the claims.  First, as the Veteran testified at the July 2017 hearing, since he last underwent these examinations, his medical status has changed; he had surgery in 2016 and is now unable to walk, reliant on a wheelchair, and has strength and stamina issues in the upper extremities.  Second, while acknowledging it is difficult to measure the many service-connected scars on his body, he claims that medical professionals have done so independently, in a manner showing more extensive scarring than any VA examiner has noted.  Third, according to the Veteran, in evaluating the etiology of the bilateral knee disability, the examiner did not review records of the in-service electrocution or consider his compromised central nervous system, alone or in conjunction with surgical stress, which doctors indicated would cause inflammation, as was evident in the knees.  An additional VA examination is thus needed to address these contentions.  

In addition, the most recent medical evidence in the claims file is dated in 2016.  Because of the suggested change in medical status, it is imperative that VA secure recent records of all pertinent medical treatment. 

Accordingly, these claims are REMANDED for the following action:

1.  After securing any necessary authorization, obtain and associate with the file all VA and private records of the treatment for upper and lower extremity disabilities, scars, and knee disabilities.

2.  Schedule the Veteran for a VA examination.  The examiner should review all pertinent evidence of record, including service treatment records showing the electrocution; post-service treatment records showing continued treatment, including surgery, for, and evaluations of, upper and lower extremity issues and scarring; the Veteran's written statements submitted since June 2014, and the July 2007 hearing testimony.  The examiner should record in detail the Veteran's history of bilateral knee symptoms, particularly their nature and when they initially manifested and, thereafter, whether they continued to manifest.  The examiner should diagnose each knee disability found, or, if not present on examination, identify each knee disability diagnosed during the course of this appeal.  Acknowledging the Veteran's contention that his compromised central nervous system, considered in conjunction with his surgeries, caused him to develop inflammation in the knees, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any knee disability is related to the Veteran's service, particularly the electrocution, or his service-connected disabilities.  The examiner should also evaluate the severity of the upper and lower extremity disabilities in light of the 2016 surgery and reported recent change in medical status.  The examiner should describe all neurologic pathology of the extremities and should opine as to the level of neurologic impairment in each extremity.  The examiner should measure and describe all scarring related to the electrocution incident and should opine whether the scars are painful, tender, unstable, deep, superficial, or cause any limitation of function.  The examiner should provide rationale for all opinions expressed, including by citing to the record.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


